Citation Nr: 0903802	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  97-28 202	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
claimed as due to medication taken for service-connected 
residuals of fractured cervical spine with traumatic 
arthritis, spurs and calcium deposits.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran had active service from January 1955 to January 
1958.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
by the Columbia, South Carolina Department of Veterans 
Affairs (VA) Regional Office (RO) which denied entitlement to 
service connection for cirrhosis of the liver.

In February 1999, the Board remanded this matter for further 
development, to include a VA examination.  

In December 2001, the Board denied service connection for 
cirrhosis of the liver, claimed as due to medication taken 
for service-connected residuals of fractured cervical spine 
with traumatic arthritis, spurs and calcium deposits.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2002, the Court vacated the December 2001 decision 
and remanded the matter to the Board.

In March 2003, the Secretary filed a Notice of Appeal to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

In April 2004, the Federal Circuit granted the Secretary's 
Motion to Vacate the Court's December 2002 order and remanded 
the matter to the Court.  

In June 2004, the Court ordered the January 2003 judgment 
recalled and ordered the December 2002 order revoked.  It 
further ordered that the December 2001 decision be vacated 
and that the matter be remanded to the Board.  

In November 2008, the Board remanded the matter to the RO for 
further development, to include notice to be sent to the 
veteran.  


FINDING OF FACT

In January 2009, the Board was notified by the RO that the 
veteran died in September 2003.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

The Board intimates no opinion as to the merits of this 
appeal or to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106 (2008).  


ORDER

The appeal is dismissed.

		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


